Citation Nr: 0727429	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1969 to February 1976.  He had 
service in the Republic of Vietnam from March 1970 to March 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the RO.

In May 2006, the veteran had a hearing before the Veterans 
Law Judge whose name appears at the end of this decision.  A 
transcript of that hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for diabetes mellitus, 
in part, due to his service connected post-traumatic stress 
disorder (PTSD).  He notes that his PTSD is evaluated as 100 
percent disabling and that he uses alcohol in an effort to 
minimize the effects of that disorder.  He further notes that 
such practice led to the development of alcoholism and 
alcoholic pancreatitis, which in turn led to the development 
of diabetes.  Therefore, he maintains that service-connection 
for diabetes is warranted on a secondary basis.  

Broken down, such argument raises the inextricably 
intertwined issues of entitlement to service connection for 
pancreatitis secondary to PTSD and entitlement to service 
connection for diabetes mellitus secondary to pancreatitis.  
Neither of these issues have been fully adjudicated or 
otherwise developed for appellate review.  Accordingly, they 
must be resolved in reaching a determination on the overall 
issue of service connection for diabetes mellitus.  See, 
e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In considering these issues, the Board notes that the veteran 
is currently being followed by or through the VA health care 
system in Anchorage, Alaska.  The latest records on file 
reflect his treatment through April 2006.  

In light of the foregoing, further development of the record 
is warranted prior to further appellate consideration.  
Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with VA's duties to 
assist the veteran in the development of 
his claim of service connection for 
diabetes mellitus and the inextricably 
intertwined issues of entitlement to 
service connection for alcoholic 
pancreatitis secondary to PTSD and for 
diabetes mellitus secondary to alcoholic 
pancreatitis.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Such actions, should include but are not 
limited to, furnishing the veteran with 
the law and regulations applicable to 
secondary service connection and those 
applicable to claims of service 
connection for alcohol use/abuse. 

2.  Request that the veteran identify the 
names and addresses of all other sources 
of additional evidence which could 
support his claim.  Such evidence should 
include, but is not limited to, 
additional records reflecting his 
treatment for diabetes mellitus, 
alcoholic pancreatitis, and/or PTSD.  
Then request such evidence directly from 
the sources so identified.  
Specifically, request records reflecting 
the veteran's treatment since March 2006 
by or through the Anchorage VA health 
care system.  

Also request that the veteran provide any 
such evidence he may have in his 
possession.  

A failure to respond or a negative reply 
to any request must noted in writing and 
associated with the claims folder.

Efforts to obtain such evidence from a 
Federal department or agency must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
evidence must be verified by each Federal 
department or agency from whom it is 
sought.  38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2006).

If records requested from non-Federal 
sources are unavailable, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(e) (2006).

3.  When the actions requested in parts 1 
and 2 have been completed, undertake any 
other necessary development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issue of service connection for diabetes 
mellitus and the inextricably intertwined 
issues of entitlement to service-
connection for alcoholic pancreatitis 
secondary to PTSD and entitlement to 
service connection for diabetes mellitus 
secondary to alcoholic pancreatitis.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

